Citation Nr: 9922004	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-18 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



INTRODUCTION

The veteran served on active duty in the military from July 
1961 to May 1966 and again from December 1966 to November 
1968.  The veteran's active military service included two 
tours of duty in the Republic of Vietnam (from May to 
December 1965, and from February 1968 to November 1968).

In July 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the veteran's claim for service 
connection for post traumatic stress disorder (PTSD).  The 
veteran timely appealed to the Board of Veterans' Appeals 
(Board).


REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

The veteran claims that he currently has PTSD as a result of 
in-service stressful events he claims he experienced during 
his combat service in Vietnam.  His claimed stressors include 
witnessing the death of a "Johnny Garcia" in 1965; 
witnessing the deaths of two other service comrades; seeing 
mutilated bodies when he was deployed to the field, and being 
subjected to rocket attacks during the TET offensive in 1968.

In May 1998, a psychiatrist at the VA Medical Center (VAMC) 
in Augusta, Georgia, diagnosed the veteran as suffering from 
PTSD; thus, he has a clear, current diagnosis of the claimed 
condition.  However, the RO denied service connection for 
PTSD on the basis that there was no verification of the 
veteran's claimed in-service stressful incidents.  In this 
regard, the RO noted that it had contacted the Headquarters 
of the U.S. Marine Corps, Personnel Management Support Branch 
(MMSB) in an attempt to verify the veteran's claimed 
stressors; however, in a January 1998 response, the MMSB 
indicated that a unit diary search of the veteran's company 
did not show any casualties; that it was unable to find a 
Johnny Garcia in any of the unit diaries; and that, without 
more specific information, it could not verify the veteran's 
claimed rocket attacks.  

While the veteran has indicated that he is unable to provide 
more specific information, the Board would emphasize that if 
the veteran is shown to have engaged in combat with the enemy 
during service, and his stressors are related to such service 
(both of which it appears the veteran is asserting here), the 
occurrence of particular in-service stressful experiences 
need not be verified.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)., Hayes v. Brown,  5 Vet. App. 60, 66 (1993).  

Here, the RO does not appear to have made a determination as 
to whether the veteran engaged in combat with the enemy 
(notwithstanding the fact that his DD-214 lists his military 
occupational specialty (MOS) as "Rifleman").  Furthermore,  
the veteran's DD-214 reflects that the military decorations 
he received include the National Defense Service Medal, the 
Armed Forces Expeditionary Medal, the Good Conduct Medal with 
one Star, the Rifle Marksmanship Badge, the Vietnam Service 
Medal with one Star, and the Vietnam Campaign Medal with one 
Device.  While these do not include an award or medal 
specifically for combat service, see 38 C.F.R. § 3.304(f), 
the determination as to whether a veteran engaged in combat 
service is to be made upon consideration of the entire 
record.  See Gaines v. West, 12 Vet. App. 169 (1999).  

The Board finds that additional development in this regard 
would be helpful in resolving the issue on appeal.  
Specifically, the Board notes that the record includes some 
personnel records; however, it is unclear whether the 
veteran's entire service personnel file has been associated 
with the record.  The veteran also should be given the 
opportunity to submit evidence corroborating evidence that he 
engaged in combat with the enemy during service, or evidence 
corroborating the occurrence of the stressful events he 
alleges took place in service.

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:  

1.  The RO should contact the 
National Personnel Records Center 
(NPRC), the MMSB, and any other 
appropriate source to obtain the 
veteran's complete service personnel 
("201") file, and any other 
relevant information that may be 
pertinent to the question of whether 
he engaged in combat with the enemy 
during service.  All documents 
obtained should be associated with 
the claims file.

2.  The RO should invite the veteran 
to submit corroborating evidence 
that he engaged in combat with the 
enemy during service, or evidence 
corroborating the occurrence of the 
stressful events he alleges took 
place in service.  Such evidence may 
include statements from former 
service comrades or others who have 
knowledge of the veteran's in-
service experiences.  All documents 
obtained should be associated with 
the claims file.

3.  After completion of the relevant 
development above, and after 
undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service 
connection for PTSD on the basis of 
all pertinent evidence of record, 
and all pertinent legal authority.  
In adjudicating the claim, the RO 
must make a specific determination 
as to whether the veteran engaged in 
combat with the enemy in service.  
The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal 
authority and precedent, and 
addressing all issues and concerns 
that were noted in this REMAND.

4.  If the benefit requested by the 
veteran continues to be denied, then 
he should be furnished a 
supplemental statement of the case 
and given an opportunity to submit 
written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



 

